                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION


BART WAYNE WOODARD                                                                PLAINTIFF


v.                                  Civil No. 6:19-cv-6021


SERGEANT DOROTHY GRIFFIN;
LIEUTENANT JENNIFER CARL;
CAPTAIN KING; and WARDEN N. FAUST                                              DEFENDANTS


                                           ORDER


       Before the Court is the Report and Recommendation filed May 3, 2019, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No.

8. Judge Bryant recommends that all official capacity claims against Defendants Carl, King, and

Faust be dismissed. No party has filed objections to the Report and Recommendation, and the

time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report

and Recommendation in toto. Accordingly, all official capacity claims against Defendants Carl,

King, and Faust are DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 3rd day of June, 2019.


                                                                 /s/ Susan O. Hickey
                                                                 Susan O. Hickey
                                                                 United States District Judge
